                                                                                                7/6/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Graziano,

                         Plaintiff,
                                                                                  21-cv-2708 (AJN)
                 –v–
                                                                                       ORDER
  First Unum Life Insurance Co.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received the parties’ joint letter and proposed case management plan. The

Court has determined that an initial pretrial conference is not necessary and will enter the parties’

proposed case management plan without a conference.



       SO ORDERED.

 Dated: July 6, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 1
